Per Curiam:

It is ordered that this case be referred to Thomas, Q. •Haight as the special master, with directions and authority to report the same to the Court with his findings of fact, his conclusions of law, and his recommendations for *558a decree, all subject to examination, consideration, approval, modification, or other disposal by thé Court.
Messrs. Percy Saint ', Robert Ash, and John Dale for complainant.
Messrs. Rush H. Knox, Elmer C. Sharp, and Hiram H. Creekmore for defendant.
. The special master shall have authority to employ competent stenographic and clerical assistants; to fix the times and place of argument, to issue subpoenas' to secure the attendance' of witnesses, and to administer oaths when this may be necessary. When his report shall be completed the clerk of the Court shall cause the same to be printed, and when it is presented to the Court in printed form the parties shall be accorded a reasonable time to be fixed by the Court within which to present exceptions.
The special master shall be allowed his actual expenses and a reasonable compensation for his services to be fixed .hereafter by the Court. The allowances to him, the compensation paid to his stenographic and clerical assistants, and .the cost of printing his report shall be charged against and be borne by the parties in such proportion as the Court may hereafter direct. If the appointment herein made of a special master is not accepted, or- if the place becomes vacant during the recess of the Court, the Chief Justice shall have authority to make a new designation, which shall have the same effect as if originally made by the Court herein.